OPINION — AG — ** TEACHER — MILITARY SERVICE — VETERAN ** IT IS `NOT' LEGALLY FOR A PROSPECTIVE CANDIDATE FOR THE OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS TO " COUNT TIME SPENT IN THE MILITARY SERVICE DURING THE PERIOD OF NATIONAL EMERGENCY " AS TEACHING EXPERIENCE WHEN SUCH TIME WAS NOT SERVED IN THE SIX(6) YEARS IMMEDIATELY PROCEEDING HIS ASSUMING THE DUTIES OF OFFICE. (SCHOOLS, QUALIFICATION, ELIGIBILITY, REQUIREMENTS, ELECTION, COUNTY OFFICE) CITE: 51 O.S. 25.5 [51-25.5], 70 O.S. 3-1 [70-3-1] (J. H. JOHNSON)